J-S41002-20



NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :     IN THE SUPERIOR COURT OF
                                                  :          PENNSYLVANIA
                                                  :
                V.                                :
                                                  :
                                                  :
    KEYON BERTRAND COWAN                          :
                                                  :
                       Appellant                  :     No. 389 MDA 2020


       Appeal from the Judgment of Sentence Entered January 23, 2020,
              in the Court of Common Pleas of Lancaster County,
            Criminal Division at No(s): CP-36-CR-0003930-2019.

BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                              FILED DECEMBER 01, 2020

        Keyon Bertrand Cowan appeals from the judgment of sentence imposed

following the entry of his guilty pleas to possession of a small amount of

marijuana, possession of drug paraphernalia, turning movements and

required    signals,    and    driving    while       operating   privilege   suspended.1

Additionally, Cowan’s appellate counsel has filed an application to withdraw

from representation and an accompanying brief pursuant to Anders v.

California, 386 U.S. 738, 744, (1967) (hereinafter the “Anders brief”). We

grant counsel’s application, and affirm the judgment of sentence.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 35 P.S. §§ 780-113(a)(31), (32); 75 Pa.C.S.A. §§ 3334(a), 1543(a).
J-S41002-20


       The relevant factual and procedural history are summarized as follows.

On June 25, 2019, Lancaster City police were conducting surveillance detail.

During the detail, police observed a silver Buick Regal make multiple turn

signal violations. They initiated a traffic stop. Cowan was the driver of the

vehicle. During the course of the stop, Cowan was found to be in possession

of a .9mm semi-automatic pistol, a clear plastic bag of marijuana, and a silver

marijuana grinder containing marijuana residue. Police also determined that

Cowan was operating the vehicle with a suspended driver’s license, and had a

prior conviction for driving with a suspended license.    The Commonwealth

charged Cowan with multiple vehicle and drug offenses.2

       On January 23, 2020, the trial court conducted a plea hearing at which

Cowan was represented by counsel. Prior to the hearing, Cowan had executed

a written guilty plea colloquy, which both Cowan and his counsel signed.

Cowan also signed a Guilty Plea slip listing the charges to which he was

pleading guilty, and a form entitled Acknowledgment of Post-Sentence

Procedures Following Guilty Plea, which advised him of his appellate rights

upon entering a guilty plea. During the hearing, Cowan admitted to the trial

court that he was in possession of marijuana and drug paraphernalia on the



____________________________________________


2 The Commonwealth also charged Cowan with firearms not to be carried
without a license. However, that charge was eventually nolle prossed, as it
was determined that Cowan had a valid license to carry the firearm. The
Commonwealth also nolle prossed two additional counts of turning movements
and required signals.

                                           -2-
J-S41002-20


date in question.      The trial court conducted a brief colloquy on the record

before accepting Cowan’s guilty pleas to possession of a small amount of

marijuana, possession of drug paraphernalia, turning movements and

required signals, and driving while operating privilege suspended.       At the

conclusion of the hearing, the trial court imposed costs of prosecution and

fines totaling $225. Cowan did not file a post-sentence motion.

       Cowan thereafter filed a timely notice of appeal. The trial court ordered

Cowan to file a statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).       In response, Cowan’s appellate counsel3 filed a timely

statement of intent to file an Anders brief in lieu of a statement of errors

complained of on appeal. The trial court then filed a statement in lieu of a

Pa.R.A.P. 1925(a) opinion. In this court, Cowan’s appellate counsel filed an

application to withdraw from representation and an Anders brief. Cowan did

not retain independent counsel or file a pro se response to the Anders brief.

       Before we may consider the issues raised in the Anders brief, we must

first consider counsel’s application to withdraw from representation.      See

Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010) (holding

that, when presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to



____________________________________________


3 In both the trial court and in this Court, Cowan received representation from
the Office of the Public Defender. However, a different public defender
represented Cowan at his plea hearing.

                                           -3-
J-S41002-20


withdraw). Pursuant to Anders, when counsel believes an appeal is frivolous

and wishes to withdraw from representation, counsel must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).   In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.          Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues   that   counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).


                                      -4-
J-S41002-20


       Here, appellate counsel has complied with each of the requirements of

Anders. Counsel indicated that he conscientiously examined the record and

determined that an appeal would be frivolous. Further, counsel’s Anders brief

comports with the requirements set forth by our Supreme Court in Santiago.

Finally, the record includes a copy of the letter that counsel sent to Cowan

stating counsel’s intention to seek permission to withdraw, and advising

Cowan of his immediate right to proceed pro se or retain alternate counsel

and file additional claims.         Accordingly, counsel has complied with the

procedural requirements for withdrawing from representation, and we will

conduct an independent review to determine whether Cowan’s appeal is wholly

frivolous.

       In the Anders Brief, counsel raises the following issues:

       1. Was Cowan’s guilty plea entered knowingly, voluntarily, and
          intelligently?

       2. Did the trial court impose an illegal sentence?

       3. Did plea counsel render ineffective assistance to Cowan?

Anders Brief at 8-11.4




____________________________________________


4 In the Anders brief, counsel framed the sole issue for our determination as
whether he should be permitted to withdraw from representation on the basis
of frivolity; however, the brief’s argument section identifies three discrete
issues that Cowan wished to raise and explains why counsel concluded the
issues were frivolous. Thus, we have identified the issues discussed by
counsel in the brief.

                                           -5-
J-S41002-20


      The first issue raised in the Anders brief concerns the validity of

Cowan’s guilty plea, and whether it was entered knowingly, voluntarily, and

intelligently. When determining whether a defendant has entered into a guilty

plea knowingly, voluntarily, and intelligently, the trial court should consider

the oral and written plea colloquy and off-the-record communications between

the defendant and counsel. Commonwealth v. Allen, 732 A.2d 582, 588-

89 (Pa. 1999). During a guilty plea, the trial court must conduct an inquiry

with a defendant on the record which addresses the following: (1) does the

defendant understand the nature of the charges; (2) is there a factual basis

for the plea; (3) does the defendant understand his right to a jury trial; (4)

does the defendant understand he is presumed innocent until proven guilty;

(5) is the defendant aware of the permissible range of sentences; and (6) is

the defendant aware the judge is not bound by the terms of any plea

agreement. See Commonwealth v. Muhammad, 794 A.2d 378, 383 (Pa.

Super. 2002); see also Commonwealth v. Hallock, 722 A.2d 180, 182 (Pa.

Super. 1998); Pa.R.Crim.P. 590 Comment.            The express purpose for

conducting this colloquy is to ensure a defendant understands the nature of

the charges to which he is pleading guilty and the rights he is waiving by

pleading guilty. Commonwealth v. Carter, 656 A.2d 463, 465 (Pa. 1995).

      The questioning of a defendant may be conducted by the judge, an

attorney for either party, or by written colloquy. Commonwealth v. Harris,

589 A.2d 264, 265 (Pa. Super. 1991). If the written colloquy is used, it must


                                     -6-
J-S41002-20


be completed and signed by the defendant and made part of the record. Id.

It must also be supplemented by some oral explanation. Id.

      In the Anders brief, counsel indicates that Cowan wished to challenge

his guilty plea because he did not realize that, by pleading guilty to the

possessory charges filed against him, he would lose his license to carry a

firearm. Counsel indicates that he reviewed the notes of testimony from the

guilty plea hearing and determined that there was a factual basis for the guilty

plea, and that it was entered knowingly, voluntarily, and intelligently by

Cowan. Counsel points out that Cowan completed and signed a written guilty

plea colloquy. Counsel further points out that Cowan responded affirmatively

when asked by the trial court if he possessed marijuana and drug

paraphernalia on the date in question. Counsel additionally notes that the

trial court confirmed that Cowan had reviewed the guilty plea colloquy with

counsel and that he signed the guilty plea colloquy. Counsel indicates that

the trial court also conducted a brief colloquy on the record to confirm that

Cowan fully understood his rights, and that it was his decision to plead guilty.

Finally, counsel notes that Cowan signed the Guilty Plea slip, indicating that

he understood he was entering a plea of guilty to the charges.        For these

reasons, counsel submits that Cowan’s challenge to his guilty plea is wholly

frivolous.

      Our review of the record discloses that Cowan completed a written guilty

plea colloquy covering all necessary topics for a valid plea colloquy.      The


                                     -7-
J-S41002-20


written colloquy indicated the nature of the charges against Cowan, and

specified the maximum fines and penalties associated with each offense.

Guilty Plea Colloquy, 1/23/20, at 2. Cowan indicated that he had reviewed

with his counsel a sentencing guidelines worksheet prepared by the district

attorney. Id. at 2. Cowan indicated that he understood his right to a jury

trial, and that he is presumed innocent until proven guilty. Id. at 1. Cowan

further indicated that he understood that the trial judge would not be bound

by the terms of any plea agreement. Id. Cowan also signed a Guilty Plea slip

indicating    the   charges     to   which     he   was   pleading   guilty,   and   an

Acknowledgment of Post Sentence Procedures Following Guilty Plea, which

advised him of his appellate rights.

       Our review further confirms that the trial court conducted a brief

colloquy on the record wherein Cowan admitted that he was in possession of

marijuana and paraphernalia on the date in question. N.T., 1/23/20, at 3.

The trial court informed Cowan that the maximum sentences and fines that

could be imposed for the charges of possession of a small amount of marijuana

and possession of drug paraphernalia were one year and one month in prison,

and $3,000 in fines.         Id. at 3.5 In response, Cowan indicated that he



____________________________________________


5  The written guilty plea colloquy indicates that the maximum aggregate
sentence that the trial court could impose for all four charges pending against
Cowan was one year and seven months in prison, and the maximum fines for
all four charges totaled $4,025.00. See Written Guilty Plea Colloquy, 1/23/20,
at 2.

                                           -8-
J-S41002-20


understood the penalties and fines that could be imposed by the court for the

possessory offenses. Id. At the hearing, defense counsel informed the court

that Cowan had a previous conviction for driving while operating privileges

suspended, but noted that there was no mandatory jail time for that offense.

Id. at 4. The trial court inquired whether Cowan had reviewed all of his rights

with his counsel, and whether it was his signature on the written guilty plea

colloquy and appellate rights form. Id. Cowan answered in the affirmative

to each of the trial court’s questions. Id. The trial court then asked Cowan if

he had any questions regarding his rights, and Cowan responded in the

negative. Id. at 3-4.

      Based on our review of the record, we find no basis to conclude that

Cowan’s    guilty   pleas    were   entered     unknowingly,   involuntarily,   or

unintelligently. That the written and oral colloquies did not specifically advise

Cowan that he would lose his license to carry a firearm as a result of his guilty

pleas to the possessory drug charges is not a basis for relief. As our Supreme

Court has explained,        a defendant’s     lack   of knowledge   of collateral

consequences of the entry of a guilty plea does not undermine the validity of

the plea. See Commonwealth v. Abraham, 62 A.3d 343, 350 (Pa. 2012);

see also Commonwealth v. Barndt, 74 A.3d 185, 193 (Pa. Super. 2013)

(holding that collateral consequences are irrelevant to the determination of

whether a guilty plea was entered voluntarily or knowingly); Commonwealth

v. Brown, 680 A.2d 884, 887 (Pa. Super. 1996) (holding that the appellate


                                      -9-
J-S41002-20


courts of the Commonwealth consistently have ruled that a defendant’s lack

of knowledge of collateral consequences to the entry of a guilty plea does not

render a plea unknowing or involuntary).

      “[T]the distinction between a direct and collateral consequence of a

guilty plea . . . [is] the distinction between a criminal penalty and a civil

requirement over which a sentencing judge has no control.” Commonwealth

v. Abraham, 62 A.3d 343, 350 (Pa. 2012) (quoting Commonwealth v.

Leidig, 956 A.2d 399, 404 (2008)). Importantly, “the collateral consequences

of pleading guilty include loss of the right to vote, enlist in the armed services,

own a firearm, hold a fishing license, inherit property, or practice a particular

profession.” Id. at 350 n.8 (emphasis added); see also Commonwealth v.

Duffey, 639 A.2d 1174, 1176 (Pa. 1994).

      As the loss of Cowan’s license to own a firearm was a collateral

consequence of his guilty pleas over which the trial court had no control, his

ignorance of this consequence has no bearing on the validity of his pleas.

Thus, we agree with counsel that this issue is wholly frivolous.

      The second issue raised in the Anders brief concerns the legality of

Cowan’s sentence.      Counsel indicates that, upon Cowan’s arrest for the

charges in question, Cowan spent ten days less than two months in jail, until

he posted bail. Counsel notes that Cowan had a prior record score of zero.




                                      - 10 -
J-S41002-20


Counsel maintains that he reviewed Cowan’s sentence, and finds no basis to

challenge its legality.6

       Based on the record before us, we agree with counsel’s conclusion that

any challenge to the legality of Cowan’s sentence would be frivolous. Although

the trial court could have sentenced Cowan to more than one and one-half

years in prison for his offenses, the court imposed no incarceration. The trial

court could have imposed fines up to $4,025; however, the trial court merely

assessed Cowan with the costs of prosecution and imposed fines on two of his

offenses totaling $225.00. Given these considerations, we discern no basis to

challenge the legality of the sentence imposed. Accordingly, we agree with

counsel that any such challenge would be frivolous.

       The final issue raised in the Anders brief concerns Cowan’s belief that

his plea counsel was ineffective for failing to advise him that a collateral

consequence of his guilty pleas to possession of a small amount of marijuana

and possession of drug paraphernalia would be the loss of his license to carry

a firearm. Counsel concluded that this issue was frivolous because claims of

ineffective assistance of counsel are generally not reviewed on direct appeal,


____________________________________________


6 We observe that Cowan did not preserve any challenge to the discretionary
aspects of his sentence at the time of sentencing or in a post-sentence motion.
See Commonwealth v. McAfee, 849 A.2d 270, 275 (Pa. Super. 2004)
(holding that a challenge to the discretionary aspects of a sentence must be
raised in a post-sentence motion or during the sentencing proceedings, and
absent such efforts, any such challenge is waived). Thus, any challenge to
the discretionary aspects of Cowan’s sentence could not be pursued in this
direct appeal.

                                          - 11 -
J-S41002-20


and are to be deferred to collateral review under the Post Conviction Relief Act

(“PCRA”).

      “[A]s a general rule, a petitioner should wait to raise claims of ineffective

assistance of trial counsel until collateral review.” Commonwealth v. Grant,

813 A.2d 726, 738 (Pa. 2002). Our Supreme Court has recognized two very

limited exceptions to the general rule: (1) in extraordinary circumstances

where claims of trial counsel’s ineffectiveness are apparent from the record

and immediate consideration best serves the interests of justice and/or; (2)

where there is good cause shown and review of the claim is preceded by a

waiver of the right to seek collateral review. Commonwealth v. Holmes, 79

A.3d 562, 563-64 (Pa. 2013). More recently, our Supreme Court also adopted

a third exception, which requires “trial courts to address claims challenging

trial counsel’s performance where the defendant is statutorily precluded from

obtaining subsequent PCRA review.” Commonwealth v. Delgros, 183 A.3d

352, 361 (Pa. 2018) (holding that that where a defendant is statutorily

ineligible for PCRA review as a result of a sentence that imposed only a fine,

due process requires that an exception be made to the general rule barring

review of collateral claims on direct review).

      Here, the first two exceptions to the general deferral rule do not apply.

Plea counsel’s ineffectiveness is not apparent from the record, and Cowan

never executed a waiver of his PCRA rights.           With respect to the third

exception, Cowan is not eligible for PCRA relief because his sentence consisted


                                      - 12 -
J-S41002-20


of only fines and costs. See 42 Pa.C.S.A. § 9543(a)(1)(i) (stating that to be

eligible for PCRA relief, the petitioner must, in part, “plead and prove by a

preponderance of the evidence that the petitioner has been convicted of a

crime under the laws of this Commonwealth and is at the time relief is granted

. . . currently serving a sentence of imprisonment, probation or parole for the

crime”). Thus, the third exception may apply in this case.

      However, the three exceptions to the general deferral rule contemplate

the allowance of trial court discretion to entertain ineffectiveness claims prior

to collateral review when an exception applies. See Delgros, 183 A.3d at

360-61; see also Holmes, 79 A.3d at 576 (stating, “unitary review effectively

advances a PCRA attack to the post-verdict stage”). Thus, it is for trial court,

in the first instance, to decide ineffectiveness claims in those limited instances

in which an exception applies.

      Notably, in Delgros, the defendant was convicted of receiving stolen

property, but was not sentenced to any term of imprisonment, probation, or

parole.   Instead, the trial court imposed a fine and ordered him to pay

restitution. 183 A.3d at 345. The defendant obtained new counsel and filed

a post-sentence motion challenging, inter alia, trial counsel’s infectiveness.

Id. The trial court declined to review the ineffectiveness claims under the

Grant general deferral rule, and on direct appeal, this Court affirmed on the

basis that neither of the Holmes exceptions applied.        Our Supreme Court

vacated the judgment of sentence and remanded for the trial court to consider


                                      - 13 -
J-S41002-20


the ineffectiveness claims raised in the defendant’s post-sentence motion. Id.

at 363.    In so doing, the Court adopted the third exception to the Grant

general deferral rule, requiring trial courts to address claims challenging trial

counsel’s performance where the defendant is statutorily precluded from

obtaining subsequent PCRA review. Id. at 361.

       Here, unlike in Delgros, Cowan did not raise a claim of plea counsel

ineffectiveness before the trial court. We have found no authority allowing for

appellate review of an ineffectiveness claim when the defendant has failed to

raise it before the trial court in the first instance.     See Pa.R.A.P. 302(a)

(providing that issues not raised in the lower court are waived and cannot be

raised for the first time on appeal). Rather, our Supreme Court has repeatedly

emphasized the importance of allowing meaningful consideration of an

ineffectiveness claim by the trial court prior to appellate review. In Grant, in

which our Supreme Court announced the general deferral rule, the Court

observed that appellate review is impractical without an adequate record in

the court below.      See Delgros, 183 A.3d 360-61. We therefore conclude

that, in the instant case, any claim of plea counsel’s ineffectiveness is waived,

and cannot be addressed by this Court.7

____________________________________________


7 Even if Cowan had preserved his ineffectiveness claim, he would not be
entitled to relief.    The appellate courts of this Commonwealth have
consistently held that plea counsel is not constitutionally ineffective for failing
to advise a defendant of the collateral consequences of a guilty plea.
Commonwealth v. Abraham, 62 A.3d 343, 350 (Pa. 2012) (citing



                                          - 14 -
J-S41002-20


       Finally, as required by Anders, we have independently reviewed the

record in order to determine whether there are any non-frivolous issues

present in this case. Our independent review of the record discloses no other

non-frivolous issues that Cowan could raise that his appellate counsel

overlooked.     See Dempster, supra.           Having concluded that there are no

meritorious issues, we grant counsel’s application to withdraw and affirm

Cowan’s judgment of sentence.

       Application to withdraw granted. Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2020




____________________________________________


Commonwealth v. Frometa, 555 A.2d 92, 93 (Pa. 1989) (noting that
defense counsel need only advise a criminal defendant of the direct
consequences of pleading guilty)). As explained above, the loss of the right
to own a firearm is a collateral consequence of pleading guilty. See
Abraham, 62 A.3d at 350 n.8. Thus, Cowan’s plea counsel was not ineffective
for failing to advise Cowan that, by pleading guilty to the possessory drug
charges, he would lose his license to carry a firearm.

                                          - 15 -